DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/22 has been entered.

				Claim Status
Claims 1-20 are pending and are examined.

Specification
The disclosure is objected to because of the following informalities: In [0026] and [0042], please correct spelling of “dodecysulfate” to “dodecyl sulfate” or provide a reference with that spelling.  
Appropriate correction is required.


Claim Objections
Claim 5 is objected to because of the following informalities:  For consistency, please correct “fluid-ports” to “fluid ports” which is the spelling in claim 1.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Please correct spelling of “dodecysulfate” to “dodecyl sulfate” or provide a reference with that spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “A system comprising a buffer-containing cap for use with a saliva collection device having a collection reservoir, comprising” is unclear and indefinite. There is the term “Comprising” two times in this limitation and it is unclear which part of the limitation is the preamble and which structures within this limitation are required?
Regarding Claim 1, the limitations “buffer containing cap in line 1 and a cap engaged with an exterior of the neck” in line 7 are unclear and indefinite. Are these the same or different caps? If these are the same, the applicant may amend to use the same term for both. If these are different, the applicant may clarify the arrangement of two caps.
Regarding Claim 1, the limitation “a base having a neck extending therefrom” is unclear and indefinite. Where is the base extending therefrom? Does it extend from the saliva collection device or the collection reservoir? If so, the applicant may amend to positively recite the saliva collection device and/or the collection reservoir. Please clarify what the base refers to- as in what is it the base of.
Regarding Claim 1, the limitation “the film-puncture element” is unclear and indefinite. Is a film-puncture element limited to a single puncture element or can there be more than one punctures making up the element to puncture the film in its entirety? Please clarify the term film-puncture element relative to how many puncturing structures there are.
Regarding Claim 2, the limitation “the cap is configured for deployment only upon rotating the cap ninety degrees from a home position to align cap and base alignment features, and pressing the cap toward the base with the cap and base alignment features being in alignment” is unclear and indefinite. Are the alignment features on the cap or the base? Are there corresponding alignment features on the cap and the base? Please clarify how the cap and base align via the alignment features.
Regarding Claim 3, the limitation “the cap comprising at least one cap engagement feature configured to slideably translate through a channel extending vertically along a portion of the neck” is unclear and indefinite. What is the arrangement of the channel? Where does the channel have an inlet or an outlet- where does it begin or end? What is the difference between a channel, slot and port (which are other features claimed in other claims)? Please clarify the arrangement of the channel relative to the cap, the cap engagement feature and the neck. The examiner notes “a channel” is not positively recited in the claim since it is following claim language “configured to”.
Regarding Claim 4, the limitation “at least one cap engagement feature” is unclear and indefinite. What is an engagement feature? What is the cap engaged with via the engagement feature. Please clarify where the engagement feature is and what structure it entails and interacts with.
Regarding Claim 5, the limitation “the film-puncture element comprising a slot, wherein the slot is configured to communicate preservation buffer toward the one or more fluid-ports” is unclear and indefinite. How does the film puncture element have a slot if it also forms a cavity for the buffer in the cap? If the puncture element punctures the film, wouldn’t the contents be released regardless of a slot being there? Where is the slot- from a top portion of the film puncture element to a bottom portion of the film puncture element? Is the slot the only way the contents of the cavity can flow from the cavity to the collection device? Please clarify where the slot is relative to the cap and the cavity and the film puncture elements.  
Regarding Claim 7, the limitation “wherein a sponge collector is coupled to the base at a receiver, the receiver being disposed opposite the film-puncture element” is unclear and indefinite. What structure is a receiver? How is the receiver held in place? What is the reason for having a sponge collector if the cap is on a container and the contents in the cavity would mix with a solution or sample in the container? Please clarify what is a receiver and whether the receiver is meant to collect the content in the cavity of cap or separate certain components from the content in the cavity of the cap. 
Claims 6 and 8-20 are rejected by virtue of being rejected by a base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seelhofer (US Pub 2008/0290061).

Regarding Claim 1, Seelhofer teaches a system comprising a buffer-containing cap for use with a saliva collection device having a collection reservoir (see Fig. 8 with cap and released additive 50), comprising: 
a base having a neck extending therefrom ([0030] Fig. 9 a support element 37, neck is where 36 is.), 
a film-puncture element disposed within the neck wherein the neck is radially disposed around each portion of the film- puncture element ([0030] Fig. 9 At the same time the tips of the piercing and cutting elements 12 pierce the film at its periphery and then cut out the film roundly), 
and one or more fluid ports extending through the base within the neck (there is at least one fluid port where fluid can flow through to the bottle or container attached); 
a cap engaged with an exterior of the neck (tamper evident strip 15 which is part of the cap and the threaded part that runs along longitudinally around the cap engages with the exterior of the neck), 
the cap comprising a film attached about an inner cylinder of the cap along a periphery thereof ([0030] Fig. 9 At the same time the tips of the piercing and cutting elements 12 pierce the film at its periphery and then cut out the film roundly with the exception of that part where the pretensioning lever 36 is attached.); 
wherein the film defines a buffer-containing cavity within the cap (contents are in 8 and the film define a cavity within the cap), and 
wherein the buffer-containing cavity is configured to hold a preservation buffer for preserving a sample stored within the collection reservoir of the saliva collection device (the buffer-containing cavity is capable of holding a preservation buffer).  

Regarding Claim 2, Seelhofer teaches the system of claim 1, wherein the cap is configured for deployment only upon rotating the cap ninety degrees from a home position to align cap and base alignment features, and pressing the cap toward the base with the cap and base alignment features being in alignment ([0030] the cap 1 is screwed in an unfastening direction, then it moves in axial direction downwards and presses the container capsule 8. The limitation states “the cap is configured for” is directed to function of the device. The examiner notes that the cap is capable of being rotated).  

Regarding Claim 3, Seelhofer teaches the system of claim 1, the cap comprising at least one cap engagement feature configured to slideably translate through a channel extending vertically along a portion of the neck (A circular shoulder that projects inwards (10) is configured in the interior of the nipple part (3) below the inserted container capsule (8).).  

Regarding Claim 4, Seelhofer teaches the system of claim 1, the neck comprising one or more threads and a channel configured to restrict deployment of the cap against the base (Fig. 9 threaded cap closure)  

Regarding Claim 6, Seelhofer teaches the system of claim 1, wherein the collection reservoir is removably coupled to the base of the device (Fig. 4 When this threaded cap closure with its container capsule 8, which is film-sealed for an active agent, is applied to such a container with its own film-sealed threaded connector end 13, then two films must be opened; namely firstly the film 9 of the container capsule 8 having the active agent, and secondly the film 29 on the connector end 13 of the bottle 28 or of the container.).  

Regarding Claim 10, Seelhofer teaches the system of claim 1, wherein the film comprises a planar seal (the film as taught by Seelhofer is a sealing film which would mean that it is a planar seal).  

Regarding Claim 11, Seelhofer teaches the system of claim 1, wherein the neck is integrally formed with the base (See Fig. 9, the support is integrally formed with the neck).  

Regarding Claim 12, Seelhofer teaches the system of claim 1, wherein the cap and the film are concentrically aligned (See Fig. 9, the cap and the film are concentrically aligned).

Regarding Claim 13, Seelhofer teaches the system of claim 1, wherein the film-puncture element and the neck are concentrically aligned (See Fig. 9, the cutting elements and the neck are concentrically aligned).  

Regarding Claim 14, Seelhofer teaches the system of claim 1, the base further comprising one or more flanges extending outwardly from the film-puncture element wherein the one or more flanges are configured to couple with the collection reservoir (The section (14) of the nipple part (3) that lies below the shoulder (10) can be configured as a collar or flange).  

Regarding Claim 15, Seelhofer teaches the system of claim 1, wherein the neck comprises a continuous annular formation (the cap surrounding the neck and the neck has a continuous annular formation in Fig. 9).  

Regarding Claim 16, Seelhofer teaches the system of claim 1, wherein the film-puncture element is coupled to the base (Fig. 9 cutting elements are coupled to the support element 37).  

Regarding Claim 17, Seelhofer teaches the system of claim 1, wherein the film-puncture element is configured to puncture the film (Fig. 9 the cutting elements 12 can puncture the film).  

Regarding Claim 18, Seelhofer teaches the system of claim 1, wherein the cap is configured to encapsulate the neck (the cap is configured to encapsulate the neck- see fig. 9 where the threaded part encapsulates the neck) .  

Regarding Claim 19, Seelhofer teaches the system of claim 1, wherein the base is removable from the collection reservoir of the saliva collection device (the examiner notes the collection reservoir is not positively recited. The cap in its entirety which would include the base is removable from the collection reservoir).  

Regarding Claim 20, Seelhofer teaches the system of claim 1, wherein the film-puncture element is integrally formed with the base (the film puncture element is integrally formed with the support. See Fig. 9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seelhofer (US Pub 2008/0290061), in view of Kacian (US Pub 2013/0160574; previously cited).
Regarding Claim 7, Seelhofer teaches the system of claim 1.
Seelhofer is silent to a sponge collector is coupled to the base at a receiver, the receiver being disposed opposite the film-puncture element.  
Kacian teaches in the related art of a cap and a container. [0053] Examples of filter 33 materials which may be used with the cap 30A-E of the present invention include, but are not limited to sponges, foams. These materials may also be mechanically or chemically treated to further improve the intended functions of the filter 33. [0058] The material and configuration of the filter 33 should be such that it creates minimal frictional interference with a fluid transfer device as it is being inserted into or withdrawn from the collection device 10. In the case of a sponge or foam, for example, this may require boring a hole or creating one or more slits in the center of the filter 33 (not shown) which are sized to minimize frictional interference between the filter and a fluid transfer device, while at the same time providing enough interference so that aerosol or bubble transmission is limited and the wiping action is performed by the filter material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a sponge, as taught by Kacian, in the device of Seelhofer, coupled to the base at a receiver, the receiver being disposed opposite the film-puncture element, to allow for filtration from one portion to another portion of the device and limit bubble transmission, as taught by Kacian in [0058].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seelhofer (US Pub 2008/0290061), in view of Ajmal (WO 2010/125404; previously cited).
Regarding Claim 8, Seelhofer teaches the system of claim 1 and [0030] Fig. 9 contents of the container capsule fall into the bottle.
Seelhofer is silent to the preservation buffer comprises: a detergent, a metal chelator, and a pH buffer and the preservation buffer comprises: sodium dodecysulfate, EDTA, and Tris.  
Ajmal teaches any reagent may be used that is suitable for testing the quality of a fluid sample, for example a chromogenic reagent such as 5-bromo-4-chloro-3-indolyl-β-D-glucuronide (X- gluc). In some embodiments one or more functional agents or additives may be provided along with the reagent, for example a growth media including carbon sources such as yeast extract or peptone, one or more salts or buffers to maintain a pH close to neutral, an additive such as sodium dodecyl sulphate to suppress the growth of gram-positive bacteria, or an additive such as sodium thiosulfate to neutralise any chlorine residual. Page 12, lines 13-21).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted sodium dodecyl sulphate, as taught by Seelhofer, with the contents within the cap in the device of Seelhofer, to allow for preserving a biological sample.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the claim objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

			Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the film-puncture element comprising a slot, wherein the slot is configured to communicate preservation buffer toward the one or more fluid-ports.  
	
Response to Arguments
Applicant’s arguments, see page 6, filed 10/19/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 10/19/22, with respect to the 112b claim rejections have been fully considered and are persuasive.  The 112b rejections of claims have been withdrawn. 
The examiner notes that there are additional 112b rejections in light of the amendments in the RCE filed 10/19/22.

Applicant’s arguments with respect to claim(s) rejected under 102 (prior art of Ajmal) have been considered but are moot because the new ground of rejection for the independent claim does not rely on this previously cited reference applied in the prior rejection of record. 

First, Applicant argues on page 6 that 1) claim 1 has been amended and 2) Ajmal does not teach or reasonably suggest it neck being radially disposed around each portion of the film-puncture element. 
In response, the examiner notes that a new rejection over Seelhofer (US Pub 2008/0290061) is applied in light of the amendment. The examiner further notes that on amendment additional 112b issues arose and the applicant may amend to clarify these issues.

Second, Applicant argues on page 7 that there are additional amendments and new claims. 
In response, the examiner notes that the additional amendments and the new claims are rejected over Seelhofer (US Pub 2008/0290061) or with additional prior art. There are also additional 112b issues on some dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796